FILED
                            NOT FOR PUBLICATION                              OCT 4 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ARMANDO AVILA-LUCAS,                             No. 09-36054

               Petitioner - Appellant,           D.C. No. 6:07-cv-01157-AA

  v.
                                                 MEMORANDUM *
BRIAN BELLEQUE,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ann L. Aiken, Chief District Judge, Presiding

                          Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Oregon state prisoner Armando Avila-Lucas appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.

       Avila-Lucas contends that his trial counsel provided ineffective assistance

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by failing to advise him of the highest minimum sentence he faced. The state

court’s determination that Avila-Lucas was not denied the right to effective

assistance of counsel was neither contrary to, nor an unreasonable application of

Strickland v. Washington, 466 U.S. 668 (1984). See 28 U.S.C. § 2254(d)(1);

Harrington v. Richter, 131 S. Ct. 770, 785 (2011).

      Avila-Lucas also contends that his plea was not knowing, voluntary, and

intelligent. The state court’s contrary determination was not an unreasonable

application of Supreme Court precedent. See 28 U.S.C. § 2254(d)(1); Hill v.

Lockhart, 474 U.S. 52, 56-58 (1985). To the extent Avila-Lucas’s claim is based

on the state court’s refusal to admit the Mexican Consul’s affidavit, his claim is not

cognizable. See Swarthout v. Cooke, 131 S. Ct. 859, 862-63 (2011) (per curiam)

(federal habeas relief does not lie for errors of state law).

      AFFIRMED.




                                            2                                   09-36054